NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAR 22 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
GEMCAP LENDING I, LLC, a Delaware                No. 15-56267
limited liability company
                                                 D.C. No. 2:13-CV-5504-SJO
              Plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

CROP USA INSURANCE AGENCY,
INC., an Idaho corporation

              Defendant,
and

CGB DIVERSIFIED SERVICES, Inc., a
Louisiana Corporation, DBA Diversified
Crop Insurance Services,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     S. James Otero, District Judge, Presiding

                        Argued and Submitted May 9, 2016
                              Pasadena, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: CLIFTON and IKUTA, Circuit Judges, and BLOCK, Senior District
Judge.**

      GemCap Lending I, LLC (“GemCap”) appeals the district court’s dissolution

of a preliminary injunction preventing CGB Diversified Services (“Diversified”) from

disbursing certain monies (the “enjoined funds”). We affirm.

      “A district court has inherent authority to modify a preliminary injunction in

consideration of new facts.” A&M Records, Inc. v. Napster, Inc., 284 F.3d 1091, 1098

(9th Cir. 2002) (citing Sys. Fed’n No. 91 v. Wright, 364 U.S. 642, 647-48 (1961)). We

review a district court’s decision to dissolve a preliminary injunction for abuse of

discretion. U.S. Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1093 (9th Cir.

2010).

      When the district court first issued the preliminary injunction, it stated that the

injunction would remain in effect “until this Court determines the lawful recipient(s)

of” the enjoined funds. Subsequently, the district court dismissed all of GemCap’s

claims against Diversified, and GemCap settled additional claims with other

defendants. The only remaining causes of action in this case are against an individual

defendant who has no claim to the enjoined funds. Accordingly, as the district court

noted, this case was no longer a “proper vehicle” for determining who the lawful



         **
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.

                                           2
recipient of the enjoined funds is. This change in circumstances is sufficient for us to

determine that the district court did not abuse its discretion by dissolving the

preliminary injunction.

      Although GemCap notes that it has not yet had the opportunity to appeal the

dismissal of its claims against Diversified, the preliminary injunction only prevented

Diversified from disbursing certain monies. In the event this Court later reverses the

district court and reinstates GemCap’s claims, a legal remedy will be sufficient to

make GemCap whole. See L.A. Mem’l Coliseum Comm’n v. Nat’l Football League,

634 F.2d 1197, 1202 (9th Cir. 1980) (“It is well established . . . that . . . monetary

injury is not normally considered irreparable.”).

      AFFIRMED.




                                           3